DETAILED ACTION
This Office action is in response to original application filed on 03/13/2020 and is a 371 of PCT/IB2018/057019, filed 09/13/2018.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on the following dates were filed prior to this Office action.
04/15/2020;	07/30/2020;	11/18/2020;	01/08/2021;
02/25/2021;	04/30/2021;	05/21/2021;	07/30/2021;
10/30/2021;	12/06/2021
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed.
Claims 1-10 appear to be statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, claim 1 refers to radial-affinity measures and angular-affinity measures associated with each centroid of a cluster, which is an unwieldy endeavor for one to perform in the human mind and is enhanced by the implementation of the method by a hardware processor.
Claims 11-20 are directed toward a system and have been reviewed.
Claims 11-20 appear to be statutory, as the system includes hardware (hardware processor) as disclosed in page 38, lines 18-28 of the applicant’s specification.
Claims 11-20 would also be statutory as they perform nearly the identical functions of claims 1-10, which are drawn to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Patent No. 9,710,493 (published July 18, 2017; hereinafter Wang) in view of Zhang et al., U.S. Patent No. 9,734,235 (published August 15, 2017; hereinafter Zhang) in further view of Caber, U.S. Patent Application Publication No. 2006/0279453 (hereinafter Caber).

Regarding claim 1, Wang teaches:
A method of clustering a plurality of objects comprising: (Wang col. 1, line 66-col. 2, line 11: efficient clustering of data sets; updating the data point in each cluster)
configuring at least one hardware processor to perform processes of: (Wang col. 4, lines 29-34: the computer-readable media may include computer-executable instructions that, when executed by the processor(s), perform various functions and/or operations described herein)
generating a set of K centroids, K>1; (Wang FIG. 2, col. 5, lines 49-64: cluster centroids may be randomly generated and distributed through the space spanning the data set)
assigning each centroid to a respective cluster of a set of K clusters; (Wang FIG. 2, col. 6, lines 6-33 shows centroids corresponding to a cluster: the k-Means approximator module 120 may (i) determine the distances between the respective data point and the respective cluster centroids (c.sub.m), and (ii) assign the respective data point to the cluster (G) corresponding to the closest cluster centroid; At 208, the k-Means approximator module 120 updates the data points in each cluster ... and determines a new cluster centroid for each cluster; col. 3, lines 17-47 show multiple clusters at play: An approximate k-Means algorithm gathers a set of n data points ... into k groups (or clusters); To create a cluster closure, a process identifies “active points,” which are defined as data points that are within a threshold distance of a boundary between two clusters)
selecting objects of said plurality of objects in a predetermined order (Wang FIG. 2, (28): At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; FIG. 3, (36): At 304, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; FIGs. 5, (52-54, 57) is also relevant to performing in order: At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j))
and for each object of said plurality of objects: (Wang FIG. 2, col. 5, line 65-col. 6, line 5; col. 6, lines 34-46: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; At 210, the graph application 110 determines whether the clustering process is finished; If negative, the graph application 110 returns to 204 for another iteration; FIGs. 5, col. 8, lines 44-67; col. 9, lines 13-26: Each one of the identified active data points 504 is within a neighborhood depth (N.sub.D) of a given one of the assigned data points 502; At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j))
evaluating a ... affinity measure to each centroid of the K centroids based on a radial-affinity measure ... to said each centroid; (Wang FIGs. 5, col. 9, lines 13-54 shows radial-affinity through its distance between data points and cluster centroids: For each cluster (G.sub.j) of the set of clusters G={G.sub.1, G.sub.2, G.sub.3, . . . G.sub.k}, the k-Means approximator module 120 calculates the distance between the cluster centroid 510 of cluster (G.sub.j) and each data point belonging to the cluster closure (G.sub.j). Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster)
identifying a particular centroid of highest ... affinity measure; (Wang FIGs. 5, col. 9, lines 13-54: Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array and assigns the given data point to the cluster (G.sub.j) [Wang describing a new least distance in comparison to any of the clusters teaches the claimed 'highest' affinity measure]; see also col. 9, lines 26-49 providing further detail on the claimed 'particular centroids': the k-Means approximator module 120 calculates the distance between the given data point and the cluster centroid 510 of cluster G.sub.1 and the cluster centroid 510 of cluster G.sub.2 but does not calculate the distance between the given data point and cluster centroids of other clusters (i.e., G.sub.3, G.sub.4, G.sub.5, G.sub.6))
assigning said each object to a particular cluster corresponding to the particular centroid; and (Wang FIGs. 5, col. 9, lines 13-54: At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j) [shows assignment to a cluster]. For each cluster (G.sub.j) of the set of clusters G={G.sub.1, G.sub.2, G.sub.3, . . . G.sub.k}, the k-Means approximator module 120 calculates the distance between the cluster centroid 510 of cluster (G.sub.j) and each data point belonging to the cluster closure (G.sub.j). Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) [shows centroids] and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array and assigns the given data point to the cluster (G.sub.j) [another recitation of assignment to a cluster])
and storing identifiers of objects assigned to said each cluster. (Wang FIGs. 5, col. 9, lines 13-26: Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array [shows a storing] and assigns the given data point to the cluster (G.sub.j) [shows objects assigned to clusters]; FIG. 2, col. 5, line 49-col. 6, line 5: every data point (x.sub.i) may be randomly assigned to a cluster (c.sub.j); The elements of the distance array may correspond to data points of the data set ['data points' of Wang show that the storing is associated with the claimed 'objects'])
Wang does not expressly disclose evaluating a composite affinity measure based on an angular-affinity measure.
Wang does not expressly disclose highest composite affinity measure.
Wang further does not expressly disclose:
updating said particular centroid to a respective updated centroid to account for inclusion of said each object;
However, Zhang teaches:
updating said particular centroid to a respective updated centroid to account for inclusion of said each object; (Zhang col. 3, lines 22-50 describe a change in centroid: the canopy mapper iteratively compares the computed distance between a canopy center data object and a test data object to the tight mapping threshold T.sub.2; if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data point assignment to clusters and cluster centroids shown in Wang with the iterative determination of cluster canopy centers based on added data points shown in Zhang.
In addition, both of the references (Wang and Zhang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering.
Motivation to do so would be to improve the teachings of Wang involving its clusters and cluster centroids with the teachings in similar reference Zhang, including its variety of similarity measures and its variable points of consideration based on their inclusion or groupings. Motivation to do so would also be the teaching, suggestion, or motivation in Zhang to allow merging of cluster canopies but to maintain multiple centers, also allowing canopy assignment condition constraints to be relaxed without the risk of leaving any data objects in a dataset orphaned outside of all canopies (Zhang col. 1, lines 38-63).
Wang does not expressly disclose evaluating a composite affinity measure based on an angular-affinity measure.
Wang does not expressly disclose highest composite affinity measure.
However, Caber teaches evaluating a composite affinity measure based on an angular-affinity measure. (Caber FIG. 10, ¶ 0045-0049 describe the claimed 'angular-affinity measure'; ¶ 0045: operation 314 may compute cluster scattering feature vector (.theta.) based on angular deviation 1006 of clusters 1002 in a particular direction with respect to cluster of interest 1004; ¶ 0046: n.sub.i represents the population of the i-th cluster, .theta..sub.i may represent the angle to the i-th cluster from the particular direction; if the cluster scattering feature vector (.theta.) is below a predetermined value, a rating of "aligned" may be given to a particular direction, and when the cluster scattering feature vector (.theta.) is greater than or equal to a predetermined value, a rating of "scattered" may be given to a particular direction for each cluster under test; ¶ 0048-0052 describes computing belief functions based on the computed features in steps 306-314 and fusing them to allow selection of a cluster with the highest likelihood of being the cluster of interest; see also claim 22: the cluster scattering feature vector (.theta.) based on an angular deviation of the clusters with respect to a particular direction; and generating a rating corresponding to either scattered or aligned based on a value of the cluster scattering feature vector (.theta.) in the particular direction; see also relevantly FIG. 12, ¶ 0060 identifying feature vectors that contribute to the likelihood, comprising both radial distribution and angular distribution)
Caber also teaches highest composite affinity measure. (Caber ¶ 0048-0052: Operation 318 comprises fusing belief functions 1102; Operation 320 comprises selecting a cluster with the highest likelihood of being the cluster of interest (i.e., having the track of interest identified by the ground-based tracking sensor); see also FIG. 12, ¶ 0060: Table 1200 also illustrates whether or not a particular feature contributes to likelihood of association in column 1208 for a particular cluster under test; Feature vectors identified as contributing to the likelihood (indicated by a Y (or yes) in column 1208) may comprise a summary of the correlation function for this simplified example) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data point assignment to clusters and cluster centroids shown in Wang as modified with the cluster testing based on cluster track features as in Caber.
In addition, both of the references (Wang as modified and Caber) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering.
Motivation to do so would be to improve the teachings of Wang as modified involving distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Caber to fuse feature computations based on a variety of factors including distance/proximity. Motivation to do so would also be the teaching, suggestion, or motivation in Caber to implement improved classification techniques (Caber ¶ 0003).

Regarding claim 11, Wang teaches:
A system of clustering a plurality of objects comprising: (Wang col. 1, line 66-col. 2, line 11: efficient clustering of data sets; updating the data point in each cluster)
at least one hardware processor and at least one memory device storing processor readable instructions causing the at least one hardware processor to: (Wang col. 4, lines 20-34: A system memory, the removable storage and the non-removable storage are all examples of computer storage media; the computer-readable media may include computer-executable instructions that, when executed by the processor(s), perform various functions and/or operations described herein)
generating a set of K centroids, K>1; (Wang FIG. 2, col. 5, lines 49-64: cluster centroids may be randomly generated and distributed through the space spanning the data set)
assigning each centroid to a respective cluster of a set of K clusters; (Wang FIG. 2, col. 6, lines 6-33 shows centroids corresponding to a cluster: the k-Means approximator module 120 may (i) determine the distances between the respective data point and the respective cluster centroids (c.sub.m), and (ii) assign the respective data point to the cluster (G) corresponding to the closest cluster centroid; At 208, the k-Means approximator module 120 updates the data points in each cluster ... and determines a new cluster centroid for each cluster; col. 3, lines 17-47 show multiple clusters at play: An approximate k-Means algorithm gathers a set of n data points ... into k groups (or clusters); To create a cluster closure, a process identifies “active points,” which are defined as data points that are within a threshold distance of a boundary between two clusters)
selecting objects of said plurality of objects in a predetermined order (Wang FIG. 2, (28): At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; FIG. 3, (36): At 304, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; FIGs. 5, (52-54, 57) is also relevant to performing in order: At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j))
and for each object of said plurality of objects: (Wang FIG. 2, col. 5, line 65-col. 6, line 5; col. 6, lines 34-46: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; At 210, the graph application 110 determines whether the clustering process is finished; If negative, the graph application 110 returns to 204 for another iteration; FIGs. 5, col. 8, lines 44-67; col. 9, lines 13-26: Each one of the identified active data points 504 is within a neighborhood depth (N.sub.D) of a given one of the assigned data points 502; At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j))
evaluating a ... affinity measure to each centroid of the K centroids based on a radial-affinity measure ... to said each centroid; (Wang FIGs. 5, col. 9, lines 13-54 shows radial-affinity through its distance between data points and cluster centroids: For each cluster (G.sub.j) of the set of clusters G={G.sub.1, G.sub.2, G.sub.3, . . . G.sub.k}, the k-Means approximator module 120 calculates the distance between the cluster centroid 510 of cluster (G.sub.j) and each data point belonging to the cluster closure (G.sub.j). Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster)
identifying a particular centroid of highest ... affinity measure; (Wang FIGs. 5, col. 9, lines 13-54: Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array and assigns the given data point to the cluster (G.sub.j) [Wang describing a new least distance in comparison to any of the clusters teaches the claimed 'highest' affinity measure]; see also col. 9, lines 26-49 providing further detail on the claimed 'particular centroids': the k-Means approximator module 120 calculates the distance between the given data point and the cluster centroid 510 of cluster G.sub.1 and the cluster centroid 510 of cluster G.sub.2 but does not calculate the distance between the given data point and cluster centroids of other clusters (i.e., G.sub.3, G.sub.4, G.sub.5, G.sub.6))
assigning said each object to a particular cluster corresponding to the particular centroid; and (Wang FIGs. 5, col. 9, lines 13-54: At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster closure (G.sub.j) should be assigned to the corresponding cluster (G.sub.j) [shows assignment to a cluster]. For each cluster (G.sub.j) of the set of clusters G={G.sub.1, G.sub.2, G.sub.3, . . . G.sub.k}, the k-Means approximator module 120 calculates the distance between the cluster centroid 510 of cluster (G.sub.j) and each data point belonging to the cluster closure (G.sub.j). Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) [shows centroids] and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array and assigns the given data point to the cluster (G.sub.j) [another recitation of assignment to a cluster])
and storing identifiers of objects assigned to said each cluster. (Wang FIGs. 5, col. 9, lines 13-26: Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array [shows a storing] and assigns the given data point to the cluster (G.sub.j) [shows objects assigned to clusters]; FIG. 2, col. 5, line 49-col. 6, line 5: every data point (x.sub.i) may be randomly assigned to a cluster (c.sub.j); The elements of the distance array may correspond to data points of the data set ['data points' of Wang show that the storing is associated with the claimed 'objects'])
Wang does not expressly disclose evaluating a composite affinity measure based on an angular-affinity measure.
Wang does not expressly disclose highest composite affinity measure.
Wang further does not expressly disclose:
updating said particular centroid to a respective updated centroid to account for inclusion of said each object;
However, Zhang teaches:
updating said particular centroid to a respective updated centroid to account for inclusion of said each object; (Zhang col. 3, lines 22-50 describe a change in centroid: the canopy mapper iteratively compares the computed distance between a canopy center data object and a test data object to the tight mapping threshold T.sub.2; if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data point assignment to clusters and cluster centroids shown in Wang with the iterative determination of cluster canopy centers based on added data points shown in Zhang.
In addition, both of the references (Wang and Zhang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering.
Motivation to do so would be to improve the teachings of Wang involving its clusters and cluster centroids with the teachings in similar reference Zhang, including its variety of similarity measures and its variable points of consideration based on their inclusion or groupings. Motivation to do so would also be the teaching, suggestion, or motivation in Zhang to allow merging of cluster canopies but to maintain multiple centers, also allowing canopy assignment condition constraints to be relaxed without the risk of leaving any data objects in a dataset orphaned outside of all canopies (Zhang col. 1, lines 38-63).
Wang does not expressly disclose evaluating a composite affinity measure based on an angular-affinity measure.
Wang does not expressly disclose highest composite affinity measure.
However, Caber teaches evaluating a composite affinity measure based on an angular-affinity measure. (Caber FIG. 10, ¶ 0045-0049 describe the claimed 'angular-affinity measure'; ¶ 0045: operation 314 may compute cluster scattering feature vector (.theta.) based on angular deviation 1006 of clusters 1002 in a particular direction with respect to cluster of interest 1004; ¶ 0046: n.sub.i represents the population of the i-th cluster, .theta..sub.i may represent the angle to the i-th cluster from the particular direction; if the cluster scattering feature vector (.theta.) is below a predetermined value, a rating of "aligned" may be given to a particular direction, and when the cluster scattering feature vector (.theta.) is greater than or equal to a predetermined value, a rating of "scattered" may be given to a particular direction for each cluster under test; ¶ 0048-0052 describes computing belief functions based on the computed features in steps 306-314 and fusing them to allow selection of a cluster with the highest likelihood of being the cluster of interest; see also claim 22: the cluster scattering feature vector (.theta.) based on an angular deviation of the clusters with respect to a particular direction; and generating a rating corresponding to either scattered or aligned based on a value of the cluster scattering feature vector (.theta.) in the particular direction; see also relevantly FIG. 12, ¶ 0060 identifying feature vectors that contribute to the likelihood, comprising both radial distribution and angular distribution)
Caber also teaches highest composite affinity measure. (Caber ¶ 0048-0052: Operation 318 comprises fusing belief functions 1102; Operation 320 comprises selecting a cluster with the highest likelihood of being the cluster of interest (i.e., having the track of interest identified by the ground-based tracking sensor); see also FIG. 12, ¶ 0060: Table 1200 also illustrates whether or not a particular feature contributes to likelihood of association in column 1208 for a particular cluster under test; Feature vectors identified as contributing to the likelihood (indicated by a Y (or yes) in column 1208) may comprise a summary of the correlation function for this simplified example) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data point assignment to clusters and cluster centroids shown in Wang as modified with the cluster testing based on cluster track features as in Caber.
In addition, both of the references (Wang as modified and Caber) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering.
Motivation to do so would be to improve the teachings of Wang as modified involving distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Caber to fuse feature computations based on a variety of factors including distance/proximity. Motivation to do so would also be the teaching, suggestion, or motivation in Caber to implement improved classification techniques (Caber ¶ 0003).

Regarding claims 2 and 12, Wang in view of Zhang and Caber teaches:
wherein said each object is characterized by a respective vector of descriptors (Wang FIG. 2, col. 5, lines 49-64: At 202, a data set is acquired and initialized by the graph application 110. The data set may be comprised of n data points, e.g., {x.sub.1, x.sub.2, x.sub.3, . . . x.sub.n}, where each data point (x) is a d-dimensional vector)
maintaining a vector sum of vectors of descriptors of said current objects; and determining said respective updated centroid as said vector sum... (Wang col. 3, lines 16-33: An approximate k-Means algorithm gathers a set of n data points {x.sub.1, x.sub.2, x.sub.3, . . . x.sub.n}, where each data point (x) is a d-dimensional vector, into k groups (or clusters), G={G.sub.1, G.sub.2, G.sub.3, . . . G.sub.k}, where k is less than or equal to n, by minimizing the within-cluster sum of squared distortions: J(C,G)=Σ.sub.j=.sup.kΣ.sub.x.sub.i.sub.εG.sub.j∥x.sub.i−c.sub.j∥.sub.2.sup.2, (1) where c.sub.j is the centroid of cluster G.sub.j; see also formula (2) of col. 3 showing C.sub.j as comprising a summation of x.sub.i [x is shown above to correspond to a d-dimensional vector]; see col. 6, lines 22-33 also referring to a summation of x.sub.i. [shown above to correspond to a d-dimensional vector]: At 208, the k-Means approximator module 120 updates the data points in each cluster, G.sub.j.sup.(t+1)={x.sub.i|z.sub.j.sup.(t+1)=j}, and determines a new cluster centroid for each cluster)
Zhang teaches:
and said updating comprises steps of: maintaining a count of current objects assigned to said particular cluster; (Zhang FIG. 1, col. 2, lines 54-64: inputs to a canopy mapper include a tight mapping threshold T.sub.2 and a set X of data objects from the portion of the dataset, such that X={x.sub.1, . . . , x.sub.n} where n represents the number of data objects in the portion of the dataset; Zhang col. 3, lines 22-50 show usage of 'n' again, relevant to the claimed 'maintaining' of the 'count') 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the iterative cluster centroid updating and cluster assignment shown in Wang as modified with the iterative updating and canopy center determination shown in Zhang.
Motivation to do so would be to improve the teachings of Wang as modified involving its cluster and cluster centroid updating with the teachings in similar reference Zhang, shown to involving updating a determined cluster center and also shown to be capable of being performed independently.
Caber teaches dividing by said count. (Caber FIGs. 3, 7, 12, ¶ 0036-0039: Operation 308 comprises computing a cluster population density feature vector (P); operation 308 may compute the cluster population density feature vector (P) based on dividing a sum of the populations of track clusters 702 in a direction with respect to cluster under test 704 by the total number of track-clusters) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rigorous clustering operations of Wang as modified by at least Zhang with the cluster density calculations of Caber.
Motivation to do so would be to improve the teachings of Wang as modified involving distance-based cluster, centroid, and data point updating with the teachings in similar reference Caber to implement a variety of cluster feature calculations including cluster density and direction.



Regarding claims 4 and 14, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above.
Wang teaches:
further comprising executing multiple cycles of said selecting, evaluating, identifying, assigning, ...for said each object with the predetermined order for any cycle differing from the predetermined order for any other cycle of the multiple cycles. (Wang FIG. 2, col. 6, lines 42-46 shows multiple cycles: If negative, the graph application 110 returns to 204 for another iteration; col. 5, line 65-col. 6, line 5 shows a predetermined order: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110. In some implementations, a neighborhood set for each data point may be generated by pre-assembling the data points using one or more random partition trees)
Zhang teaches multiple cycles of updating. (Zhang col. 3, lines 22-50 show multiple cycles of updating: if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the iterative cluster centroid updating and cluster assignment shown in Wang as modified with the iterative updating and canopy center determination shown in Zhang.
Motivation to do so would be to improve the teachings of Wang as modified involving its cluster and cluster centroid updating with the teachings in similar reference Zhang, shown to involving updating a determined cluster center and also shown to be capable of being performed independently.


Regarding claims 5 and 15, Wang in view of Zhang and Caber teaches all the features with respect to claims 4 and 14 above.
Wang teaches:
further comprising, for each cycle of said multiple cycles, generating a respective pseudo-random sequence ... corresponding to ... vectors ... of said plurality of objects; and (Wang describes pseudo-random sequences in FIG. 3, col. 7, lines 19-46 : the graph application 110 determines that the rate of convergence is unsatisfactory; At 312, the partition module 118 creates another random partition tree from the data set; see that this can be followed by FIG. 3, col. 6, lines 51-67: The data set may be comprised of n data points, e.g., {x.sub.1, x.sub.2, x.sub.3, . . . x.sub.n}, where each data point (x) is a d-dimensional vector [shows vectors; referring to each data point (x.sub.1, x.sub.2, etc.) is interpreted as involving their respective memory addresses]. The partition module 118 may generate one or more random partition trees from the data set; Wang teaches this involving descriptors of objects in FIG. 4, col. 7, lines 50-59: The set of data points may take many forms, such as video sequences, views from multiple cameras, or multi-dimensional data from a medical scanner)
establishing said predetermined order according to said respective pseudo-random sequence. (Wang col. 5, line 65-col. 6, line 5 shows a predetermined order: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; a neighborhood set for each data point may be generated by pre-assembling the data points using one or more random partition trees)
Caber teaches a sequence of different integers corresponding to memory addresses of vectors of descriptors of said plurality of objects. (Caber FIG. 3, ¶ 0033 introduces tracks, which are track-state vectors corresponding to a tracked object [relevant to claimed 'vectors of descriptors of said plurality of objects']: Operation 302 comprises receiving interceptor-based sensor tracks and ground-based sensor tracks. The interceptor-based sensor tracks may be track-state vectors and may correspond to track-state vectors 231 (FIG. 2). The ground-based sensor tracks may be track-state vectors and may correspond to track-state vectors 233 (FIG. 2). Each track-state vector may correspond to a tracked object; each track-state vector may include position, velocity and uncertainty information [shows this involves descriptors]; FIG. 7, ¶ 0039 teaches the claimed 'integers']: The value next to each cluster 702 illustrated in FIG. 7 may correspond to the number of tracks (i.e., population) in each cluster) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the choosing neighboring points for an active data point in a random manner as in Wang as modified with the plurality of points pertaining to a tracked object in Caber.
Motivation to do so would be to improve the teachings of Wang as modified involving its neighboring points for an active data point with the teachings in similar reference Caber involving the number of elements within a cluster neighboring an active cluster in specific directions.

Regarding claims 6 and 16, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above.
Wang teaches:
maintaining object-assignment records indicating for each object: an identifier of a cluster to which said each object is assigned; and (Wang FIGs. 5, col. 9, lines 12-26: Whenever a calculated distance between the cluster centroid 510 of cluster (G.sub.j) and a given data point is less that a previously calculated distance between the given data point and a cluster centroid for any cluster, the k-Means approximator module 120 updates a corresponding entry in the distance array [shows a maintaining of records] and assigns the given data point to the cluster (G.sub.j) [shows object-assignment; G.sub.j specifically shows a cluster identifier]]; FIG. 2, col. 5, line 49-col. 6, line 5: every data point (x.sub.i) may be randomly assigned to a cluster (c.sub.j); The elements of the distance array may correspond to data points of the data set ['data points' of Wang show that the storing is associated with the claimed 'objects'])
executing a specified number of cycles of said selecting, evaluating, identifying, assigning, ...for said each object of said plurality of objects; and (Wang FIG. 2, col. 6, lines 34-41 describe no longer iterating based on a threshold, interpreted as applying to the claimed 'specified number of cycles': At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations. For example, if the number of active points that change clusters in sequential iterations is less than a threshold level, then the graph application 110 may determine that the clustering process is finished)
executing each of a specified number of succeeding cycles of said selecting, evaluating, identifying, assigning, (Wang FIG. 2, col. 6, lines 34-41 describe no longer iterating based on a threshold; the iterations allow interpretation of this as applying to the claimed 'specified number of succeeding cycles' also: At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations. For example, if the number of active points that change clusters in sequential iterations is less than a threshold level, then the graph application 110 may determine that the clustering process is finished)
Zhang teaches cycles of updating. (Zhang col. 2, line 65-col. 3, line 50 shows a cycle of updating: if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper)
Zhang also teaches updating for only each object of a composite affinity measure below a specified level. (Zhang col. 3, lines 22-50 show a cycle of updating: if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper; col. 2, line 65-col. 3, line 50 show determining a composite measure in succeeding cycles for objects [interpreted as the claimed a composite affinity measure]: computing approximated similarity metrics among each data object and each other data objects in the portion of the input dataset; the canopy mapper iteratively compares the computed distance between a canopy center data object and a test data object to the tight mapping threshold T.sub.2. If the distance-based similarity metric falls below the tight mapping threshold T.sub.2 (an example of satisfying the tight mapping condition), then the test data object is deemed to lie within the canopy defined by the canopy center data object and the tight mapping threshold T.sub.2 and therefore the test data object can be removed from future consideration as a candidate canopy center [comparison to a threshold shows the claimed executing for only objects below a specified level]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the iterative cluster centroid updating and cluster assignment shown in Wang as modified with the iterative updating and canopy center determination shown in Zhang.
Motivation to do so would be to improve the teachings of Wang as modified involving its cluster and cluster centroid updating with the teachings in similar reference Zhang, shown to involving updating a determined cluster center and also shown to be capable of being performed independently.
Caber teaches:
a corresponding composite affinity measure; (Caber ¶ 0048-0052 describes computing belief functions based on the computed features in steps 306-314 and fusing them to allow selection of a cluster with the highest likelihood of being the cluster of interest; see also relevantly FIG. 12, ¶ 0060 identifying feature vectors that contribute to the likelihood, comprising both radial distribution and angular distribution: Table 1200 illustrates values of feature vectors 1202 in column 1204 and the correlation property in column 1206. Table 1200 also illustrates whether or not a particular feature contributes to likelihood of association in column 1208 for a particular cluster under test; Feature vectors identified as contributing to the likelihood (indicated by a Y (or yes) in column 1208) may comprise a summary of the correlation function for this simplified example) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the data point assignment to clusters and cluster centroids shown in Wang as modified with the cluster testing based on cluster track features as in Caber.
Motivation to do so would be to improve the teachings of Wang as modified involving distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Caber to fuse feature computations based on a variety of factors.

Regarding claim 7, Wang in view of Zhang and Caber teaches all the features with respect to claim 1 above.
Wang teaches:
determining an overall number of changes of object assignments to clusters for a cycle of said selecting, said evaluating, identifying, assigning, ...for said each object; and (Wang FIG. 2, col. 6, lines 34-41: At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations [shows an overall number of changes])
while ... said overall number ... of objects of said plurality of objects exceeds a predefined threshold repeating said cycle at most a predefined number of times. (Wang FIG. 2, col. 6, lines 34-41: At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations. For example, if the number of active points that change clusters in sequential iterations [shows an overall number] is less than a threshold level [shows a consideration of at most a number of times], then the graph application 110 may determine that the clustering process is finished [shows repeating a cycle at most a number of times])
Zhang teaches a cycle of updating for said each object. (Zhang col. 3, lines 22-50 show a cycle of updating: if the distance-based similarity metric meets or exceeds the tight mapping threshold T.sub.2, the tests data object may qualify as a canopy center and may be inserted into a center data object set at a later iteration of the iterative computation of the canopy mapper) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the iterative cluster centroid updating and cluster assignment shown in Wang as modified with the iterative updating and canopy center determination shown in Zhang.
Motivation to do so would be to improve the teachings of Wang as modified involving its cluster and cluster centroid updating with the teachings in similar reference Zhang, shown to involving updating a determined cluster center and also shown to be capable of being performed independently.
Wang teaches a ratio of said overall number to a total number of objects of said plurality of objects. (Wang FIG. 2, col. 5, line 65-col. 6, line 5 describe a total number of objects: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; col. 6, lines 34-41 describe an overall number of objects: The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations [Wang is thus interpreted as teaching a ratio of said overall number to a total number of objects as it uses a number of active points that change clusters, doing so after it identifies active points])


Regarding claim 17, Wang in view of Zhang and Caber teaches all the features with respect to claim 11 above.
Wang teaches:
determining an overall number of changes of object assignments to clusters for a cycle of assigning objects to clusters for said each object; and (Wang FIG. 2, col. 6, lines 34-41: At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations [shows an overall number of changes])
repeat said cycle at most a predefined number of times while ... said overall number ... of objects of said plurality of objects exceeds a predefined threshold. (Wang FIG. 2, col. 6, lines 34-41: At 210, the graph application 110 determines whether the clustering process is finished. The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations. For example, if the number of active points that change clusters in sequential iterations [shows an overall number] is less than a threshold level [shows a consideration of at most a number of times], then the graph application 110 may determine that the clustering process is finished [shows repeating a cycle at most a number of times])
Wang teaches a ratio of said overall number to a total number of objects of said plurality of objects. (Wang FIG. 2, col. 5, line 65-col. 6, line 5 describe a total number of objects: At 204, cluster closure members, or active points, are identified for each cluster (G.sub.j) by the graph application 110; col. 6, lines 34-41 describe an overall number of objects: The graph application 110 may determine that the clustering process has finished based at least in part on number of active points that change clusters in successive iterations [Wang is thus interpreted as teaching a ratio of said overall number to a total number of objects as it uses a number of active points that change clusters, doing so after it identifies active points])

Regarding claims 8 and 18, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above.
Caber teaches:
further comprising determining each of said radial-affinity measure, said angular-affinity measure, and said composite affinity measure as a normalized value... (Caber FIG. 10, ¶ 0045-0049 describe the claimed 'angular-affinity measure'; ¶ 0045: operation 314 may compute cluster scattering feature vector (.theta.) based on angular deviation 1006 of clusters 1002 in a particular direction with respect to cluster of interest 1004; ¶ 0046: n.sub.i represents the population of the i-th cluster, .theta..sub.i may represent the angle to the i-th cluster from the particular direction; ¶ 0048-0052 describes computing belief functions based on the computed features in steps 306-314 and fusing them to allow selection of a cluster with the highest likelihood of being the cluster of interest [relevant to a composite affinity measure being based on other affinity measures]; see also relevantly FIG. 12 comprising both radial distribution and angular distribution)
Zhang teaches a normalized value bounded between 0 and 1.0. (Zhang col. 3, lines 6-21: Example similarity metrics may involve without limitation pairwise distances, cosine similarity, the Jaccard similarity, Euclidean similarity, and relative entropy. For example, for Jaccard similarity, identical data objects exhibit a pairwise similarity of 1, over the range of [0,1]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the affinity measurement of Wang as modified by at least Caber with the variety of similarity determinations shown in Zhang.
Motivation to do so would be to improve the teachings of Wang as modified by at least Caber involving its fusing of affinity computations with the normalization shown in Zhang.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang in further view of Caber in further view of Fayyad et al., U.S. Patent No. 6,263,334 (hereinafter Fayyad).

Regarding claims 3 and 13, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above including assigning a respective weight. (Caber FIG. 9, ¶ 0043: Clusters 902 may be weighted based on their population which is illustrated in FIG. 9 as the value next to the cluster)
Wang in view of Zhang and Caber does not expressly disclose:
assigning to said each object a respective weight; and
establishing said predetermined order as a descending order according to weight.
However, Fayyad teaches:
assigning to said each object a respective weight; and (Fayyad col. 5, line 60-col. 6, line 9:  an expectation maximization (EM) clustering analysis, rather than harshly assigning each data point in FIG. 3A to a cluster and then calculating the mean or average of that cluster, each data point has a probability or weighting factor that describes its degree of membership in each of the K clusters that characterize the data)
establishing said predetermined order as a descending order according to weight. (Fayyad col. 8, lines 23-43: The use of a weighting factor allows certain dimensions of the n attributes to be favored or emphasized in the nearest neighbor determination [interpreted as relevant to the claimed 'predetermined order']; col. 8, line 66-col. 9, line 35: the invention scans the region or cluster most likely to contain the nearest-neighbor; The process then scans the cluster most likely to contain the nearest neighbor (NN) based on a probability estimate; if not, a next most likely cluster is scanned; col. 15, line 61-col. 16, line 3: scanning the clusters in order of their likelihood of containing a nearest neighbor) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nearest neighbor calculations performed over clusters and data points as in Wang as modified with the nearest neighbor calculations performed in Fayyad.
In addition, both of the references (Wang as modified and Fayyad) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering and calculations.
Motivation to do so would be to improve the teachings of Wang as modified involving distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Fayyad to incorporate probability factors and weighting factors. Motivation to do so would also be the teaching, suggestion, or motivation in Fayyad perform enhanced and efficient nearest neighbor queries (Fayyad col. 2, line 66-col. 3, line 5).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang in further view of Caber in further view of Widmer et al., U.S. Patent Application Publication No. 2017/0361726 (filed May 3, 2017; hereinafter Widmer) in further view of Papadopoullos et al., U.S. Patent Application Publication No. 2015/0286953 (hereinafter Papadopoullos).

Regarding claims 9 and 19, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above including:
said composite affinity measure is a weighted sum of said angular affinity measure and said radial affinity measure; (Caber ¶ 0053-0058 describe increasing the belief or likelihood of association based on the rating of the individual feature vectors; see that the feature vectors are further detailed in FIG. 12, ¶ 0060 and also include features corresponding to the radial distribution and the angular distribution of objects: Feature vectors identified as contributing to the likelihood (indicated by a Y (or yes) in column 1208) may comprise a summary of the correlation function for this simplified example)
Wang in view of Zhang and Caber does not expressly disclose:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||);
said radial affinity measure is determined as a ratio ||P||/(||P|| + D); and
where C denotes a centroid vector of said each centroid,
P denotes an object vector of said each object vector,
||C|| denotes magnitude of C,
||P|| denotes magnitude of P, and
D denotes the Euclidean distance ||(P-C)||.
However, Widmer teaches:
said radial affinity measure is determined as a ratio ||P||/(||P|| + D); and (Widmer FIG. 14, ¶ 0141: FIG. 14 illustrates the N.sub.c smallest Euclidean distances ε.sub.l, ε.sub.2, ε.sub.N.sub.c between 6D reference vectors A′ (e.sub.1), A′ (e.sub.2), . . . , A′ (r′.sub.N.sub.c) and a 6D detection vector Â′ in the 6D vector space 1400; orientation-independent process of determining N.sub.c positions r′.sub.1, r′.sub.2, . . . , r′.sub.N.sub.c based on the N.sub.c smallest Euclidean distances ε.sub.l, ε.sub.2, . . . , ε.sub.N.sub.c; one or more candidate positions may be identified having Euclidean distances ε between 6D reference vectors A′(r′.sub.1), A′(r′.sub.2), . . . , A′(r′.sub.N.sub.c) and the 6D detection vector Â′ in the 6D vector space 1400 that are smaller than a threshold value [Widmer is interpreted as addressing the claimed ratio as a larger Euclidean distance would result in a smaller ratio and a smaller Euclidean distance would result in a larger ratio; a determined Euclidean distance [claimed 'D'] smaller than the threshold value serves the same function as a large enough ratio that results in a larger radial affinity measure])
where C denotes a centroid vector of said each centroid, P denotes an object vector of said each object vector, (Widmer FIG. 14, ¶ 0141 describes reference vectors and a detection vector: FIG. 14 illustrates the N.sub.c smallest Euclidean distances ε.sub.l, ε.sub.2, ε.sub.N.sub.c between 6D reference vectors A′ (e.sub.1), A′ (e.sub.2), . . . , A′ (r′.sub.N.sub.c) and a 6D detection vector Â′ in the 6D vector space 1400)
||C|| denotes magnitude of C, ||P|| denotes magnitude of P, and (Widmer ¶ 0133 teaches denoting magnitude: |.Math.| denotes the norm (magnitude) of a vector in the Euclidean space)
D denotes the Euclidean distance ||(P-C)||. (Widmer p12, ¶ 0127: A Euclidean distance E between vectors a and b is defined as the length of the difference vector d (not shown) according to the following equation: E = |d| = |a-b|) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distance-based calculations in Wang as modified with the Euclidean distance and vector calculations performed in Widmer.
In addition, both of the references (Wang as modified and Widmer) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-focused calculations.
Motivation to do so would be to improve the teachings of Wang as modified involving determining the smallest distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Widmer to identify positions having the smallest Euclidean distances in a vector-based environment.
Wang in view of Zhang and Caber and Widmer does not expressly disclose:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||);
However, Papadopoullos teaches:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||); (Papadopoullos ¶ 0056: The Spherical k-means is reminiscent of the quadratic k-means algorithm, however the distance between two unit vectors [shows a vector divided by its own magnitude] u and v is measured by d(u, v)=u.sup.Tv (so that the two unit vectors u and v are equal if and only if d(u, v)=1) [this is a similarity measurement with '1' being the result of exact similarity and is thus relevant to the claimed 'affinity measure']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the affinity measurements performed in Wang as modified with the similarity measurements performed in Papadopoullos.
In addition, both of the references (Wang as modified and Papadopoullos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as k-means clustering.
Motivation to do so would be to improve the teachings of Wang as modified involving k-means clustering and measuring affinity associated with data points, clusters, and cluster centroids with the teachings in similar reference Papadopoullos to perform similarity clustering of vectors and to implement spherical k-means clustering. Motivation to do so would also be the teaching, suggestion, or motivation in Papadopoullos to implement index and clustering of both training and testing document collections and to implement enumerating categories of a document collection and to compute centroids of the enumerated categories (Papadopoullos ¶ 0006-0007).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang in further view of Caber in further view of Widmer in further view of Papadopoullos in further view of Ghosh et al., U.S. Patent Application Publication No. 2005/0273268 (hereinafter Ghosh).

Regarding claims 10 and 20, Wang in view of Zhang and Caber teaches all the features with respect to claims 1 and 11 above including:
said composite affinity measure is a weighted sum of said angular affinity measure and said radial affinity measure; (Caber ¶ 0053-0058 describe increasing the belief or likelihood of association based on the rating of the individual feature vectors; see that the feature vectors are further detailed in FIG. 12, ¶ 0060 and also include features corresponding to the radial distribution and the angular distribution of objects: Feature vectors identified as contributing to the likelihood (indicated by a Y (or yes) in column 1208) may comprise a summary of the correlation function for this simplified example)
Wang in view of Zhang and Caber does not expressly disclose:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||);
said radial affinity measure is determined as (1-D/D*) for D<D* and 0.0 otherwise; and
where C denotes a centroid vector of said each centroid,
P denotes an object vector of said each object vector,
||C|| denotes magnitude of C,
||P|| denotes magnitude of P, and
D denotes the Euclidean distance ||(P-C)||,
and D* is a predefined distance threshold, D*>0.
However, Widmer teaches:
where C denotes a centroid vector of said each centroid, P denotes an object vector of said each object vector, (Widmer FIG. 14, ¶ 0141 describes reference vectors and a detection vector: FIG. 14 illustrates the N.sub.c smallest Euclidean distances ε.sub.l, ε.sub.2, ε.sub.N.sub.c between 6D reference vectors A′ (e.sub.1), A′ (e.sub.2), . . . , A′ (r′.sub.N.sub.c) and a 6D detection vector Â′ in the 6D vector space 1400)
||C|| denotes magnitude of C, ||P|| denotes magnitude of P, and (Widmer ¶ 0133 teaches denoting magnitude: |.Math.| denotes the norm (magnitude) of a vector in the Euclidean space)
D denotes the Euclidean distance ||(P-C)||. (Widmer p12, ¶ 0127: A Euclidean distance E between vectors a and b is defined as the length of the difference vector d (not shown) according to the following equation: E = |d| = |a-b|) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distance-based calculations in Wang as modified with the Euclidean distance and vector calculations performed in Widmer.
In addition, both of the references (Wang as modified and Widmer) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-focused calculations.
Motivation to do so would be to improve the teachings of Wang as modified involving determining the smallest distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Widmer to identify positions having the smallest Euclidean distances in a vector-based environment.
Wang in view of Zhang and Caber and Widmer does not expressly disclose:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||);
said radial affinity measure is determined as (1-D/D*) for D<D* and 0.0 otherwise;
and D* is a predefined distance threshold, D*>0.
However, Papadopoullos teaches:
said angular affinity measure is determined as a dot product of vectors (C/||C||) and (P/||P||); (Papadopoullos ¶ 0056: The Spherical k-means is reminiscent of the quadratic k-means algorithm, however the distance between two unit vectors [shows a vector divided by its own magnitude] u and v is measured by d(u, v)=u.sup.Tv (so that the two unit vectors u and v are equal if and only if d(u, v)=1) [this is a similarity measurement with '1' being the result of exact similarity and is thus relevant to the claimed 'affinity measure']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the affinity measurements performed in Wang as modified with the similarity measurements performed in Papadopoullos.
In addition, both of the references (Wang as modified and Papadopoullos) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as k-means clustering.
Motivation to do so would be to improve the teachings of Wang as modified involving k-means clustering and measuring affinity associated with data points, clusters, and cluster centroids with the teachings in similar reference Papadopoullos to perform similarity clustering of vectors and to implement spherical k-means clustering. Motivation to do so would also be the teaching, suggestion, or motivation in Papadopoullos to implement index and clustering of both training and testing document collections and to implement enumerating categories of a document collection and to compute centroids of the enumerated categories (Papadopoullos ¶ 0006-0007).
Wang in view of Zhang and Caber and Widmer and Papadopoullos does not expressly disclose:
said radial affinity measure is determined as (1-D/D*) for D<D* and 0.0 otherwise;
and D* is a predefined distance threshold, D*>0.
However, Ghosh teaches:
said radial affinity measure is determined as (1-D/D*) for D<D* and 0.0 otherwise; (Ghosh ¶ 0071-0075 describes a function that is 1 - (u.sub.i)^3, u.sub.i being the normalized distance and also involving a division by d(x,y), which is a distance value; the function differs if u.sub.i is less than 1 or if it is greater than 1)
and D* is a predefined distance threshold, D*>0. (Ghosh ¶ 0071-0075 shows positive values for its variables, such as u.sub.i being between 0 and 1 or greater than 1 and d(x,y) being the square root of two squares [and would then necessarily be positive]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nearest neighbor calculations performed over clusters and data points as in Wang as modified with the nearest neighbor calculations performed in Ghosh.
In addition, both of the references (Wang as modified and Ghosh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as distance-based clustering and calculations.
Motivation to do so would be to improve the teachings of Wang as modified involving distances associated with data points, clusters, and cluster centroids with the teachings in similar reference Ghosh to incorporate weighting functions and normalized distances.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        September 21, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164